Matter of Colton B. (Cody A.B.) (2017 NY Slip Op 04654)





Matter of Colton B. (Cody A.B.)


2017 NY Slip Op 04654


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


689 CAF 16-00688

[*1]IN THE MATTER OF COLTON B. - GENESEE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; CODY A.B., RESPONDENT-APPELLANT. 


BRIDGET L. FIELD, ROCHESTER, FOR RESPONDENT-APPELLANT. 
COLLEEN S. HEAD, BATAVIA, FOR PETITIONER-RESPONDENT. 
JACQUELINE M. GRASSO, ATTORNEY FOR THE CHILD, BATAVIA. 

	Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered March 23, 2016 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court